Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 1 of 22 PageID #: 214




                             In the United States District Court
                                  Eastern District of Texas
                                       Tyler Division

Kinsale Insurance Company,                     §
                                               §
              Plaintiff,                       §
                                               §
vs.                                            §           Civil Action 6:19-CV-00413-JCB
                                               §
ETOPSI Oil & Gas, LLC dba East                 §
Texas Oilfield Production Services, Inc.       §
and McBride Operating, LLC,                    §
                                               §
              Defendants.                      §

       Defendant M cBride Operating, LLC’s Motion for Summary Judgment,
                      and Memorandum of Law in Support

       Comes now McBride Operating, LLC, Defendant herein, who hereby makes and files

this, his Motion for Summary Judgment, and Memorandum of Law in Support on the

counterclaims it has brought against Kinsale Insurance Company, Plaintiff herein, and in

support whereof would show unto the Honorable Court as follows:

                                              I.
                                         Introduction

       This case is a dispute regarding insurance coverage. The insurer who issued the policy

claiming that a policy protecting its insured against liability for “property damage” is subject

to no less than eleven separate exclusions found in the policy.

       Coverage is an issue because McBride has sued the Plaintiff’s insured, ETOPSI, in

state court in Texas. The suit alleges ETOPSI was hired to design and oversee the drilling

of a well for McBride, but it stopped the drilling and set the casing at the incorrect depth.
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 2 of 22 PageID #: 215



Because the drilling was stopped prematurely, the well bore did not reach down into the

proper subterranean formation, rendering the well valueless.

       The Plaintiff filed this suit against its insured and McBride, seeking a declaration that

the policy it issued covers nothing. McBride now moves for summary judgment, asking the

Court to find the existence of coverage of its claims under the Plaintiff’s policy.

                                            II.
                                     Statement of Issues

       Whether any of the exclusions from coverage, discussed in detail below, found in the

CGL insurance policy issued by the Plaintiff to ETOPSI, precludes coverage on the claim

McBride has brought against ETOPSI.

                                            III.
                                          Evidence

       McBride relies on the arguments made and authorities cited herein and on the

evidence attached hereto and incorporated herein by reference as if set forth at length:

       Exhibit A     McBride’s state court petition against ETOPSI; and

       Exhibit B     Plaintiff’s insurance policy covering ETOPSI.

                                           IV.
                          Statement of Undisputed Material Facts

       1.     the Plaintiff issued an insurance policy for ETOPSI, Exhibit B, Doc. 1-2;

       2.     McBride sued ETOPSI for negligence, breach of contract and breach of
              warranty, Exhibit A, Doc 1-1; and

       3.     the Plaintiff brought this suit, seeking a declaratory judgment that the policy
              it issued did not require it to defend or indemnify ETOPSI. Doc. 1.

                                               2
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 3 of 22 PageID #: 216



                                           V.
                                Summary Judgment Standard

       Pursuant to Rule 56(c) of the Federal Rules of Civil Procedure, summary judgment

is proper “if the pleadings, depositions, answers to interrogatories, and admissions on file,

together with affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett,

477 U.S. 317, 322, 106 S.Ct. 2548 (1986). The plain language of Rule 56(c) mandates the

entry of a summary judgment, upon motion, against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on which

that party will bear the burden of proof at trial. Celotex, 477 U.S. at 322. In such a situation,

there can be “no genuine issue as to any material fact,” since a complete failure of proof

concerning an essential element of the nonmoving party’s case necessarily renders all other

facts immaterial. Id. at 323. The moving party is “entitled to a judgment as a matter of law”

because the nonmoving party has failed to make a sufficient showing on an essential element

of her case with respect to which she has the burden of proof.” Id.

       By its terms, the standard for summary judgment under Rule 56 provides that the mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48, 106

S.Ct. 2505 (1986). As to materiality, the substantive law will identify which facts are

material. Anderson, 477 U.S. at 248. Only disputes over facts that might affect the outcome

                                               3
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 4 of 22 PageID #: 217



of the suit properly preclude the entry of summary judgment. Id. Factual disputes that are

irrelevant or unnecessary do not preclude summary judgment. Id.

       Rule 56(e) of the Federal Rules of civil Procedure provides, in pertinent part, that a

party opposing a properly supported m otion for summary judgment may not rest upon the

mere allegations or denials of his pleadings, but must set forth specific facts showing there

is a genuine issue for trial. Id. There is no issue for trial unless there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party. Id. (citing Adickes

v. S.H. Kress & Co., 398 U.S. 144, 90 S.Ct. 1598 (1970) and First Nat’l Bank of Ariz. v.

Cities Svc. Co., 391 U.S. 253, 88 S.Ct. 1575 (1968)).

                                           VI.
                                 Arguments and Authorities

       The question presented is whether the CGL insurance policy the Plaintiff issued to

ETOPSI covers ETOPSI’s negligence in the dealings with McBride. It does, and the Court

should find the existence of coverage as a matter of law. Because this is a diversity action,

Texas state law will determine whether there is coverage. Ideal Mut. Ins. Co. v. Last Days

Evangelical Ass’n, Inc., 783 F.2d 1234, 1240 (5th Cir. 1986).

A.     Interpretation of Insurance Policies Generally

       An insurance policy is a contract wherein the insurer agrees to cover a future unknown

risk in return for the receipt of premiums. In re Texas Assoc. of Sch. Boards, Inc., 169

S.W.3d 653, 658 (Tex. 2005) (orig. proceeding). The starting point for interpreting an

insurance policy is the policy itself. Progressive County Mut. Ins. Co. v. Kelley, 284 S.W.3d

                                               4
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 5 of 22 PageID #: 218



805, 807 (Tex. 2009). Because an insurance policy is nothing more than a written contract

to cover future losses, they are interpreted using the same rules that apply to all other

contracts. Great Am. Ins. Co. v. Primo, 512 S.W.3d 890, 892 (Tex. 2017); National Union

Fire Ins. Co. v. Crocker, 246 S.W.3d 603, 606 (Tex. 2008); Continental Cas. Co. v. North

Am. Capacity Ins. Co., 683 F.3d 79, 89 (5th Cir. 2012). These rules require courts to use the

plain language of the policy to determine its meaning, Nassar v. Liberty Mut. Fire Ins. Co.,

508 S.W.3d 254, 258 (Tex. 2017); RSUI Indem. Co. v. The Lynd Co., 466 S.W.3d 113, 118

(Tex. 2015), and require all parts of the policy must be read together, and meaning given to

every sentence, clause and word to avoid rendering any part of the policy inoperative. Primo,

512 S.W.3d at 892-93; Balandran v. Safeco Ins. Co. of Am., 972 S.W.2d 738, 741 (Tex.

1998).

         Language in a policy that can be given a definite or certain legal meaning is not

ambiguous, and must be enforced by the court as written. Fiess v. State Farm Lloyds, 202

S.W.3d 744, 746 (Tex. 2006); Continental Cas., 683 S.W.3d at 89. In contrast, policy

language subject to more than one reasonable interpretation is ambiguous. Nassar, 508

S.W.3d at 258; RSUI Indem., 466 S.W.3d at 118; Balandran, 972 S.W.2d at 741. When

interpreting ambiguous policy language, the court resolves the ambiguity by adopting a

reasonable construction favoring the insured, even if the insurer’s interpretation appears to

be more reasonable. RSUI Indem., 466 S.W.3d at 118; National Union Fire Ins. Co. v.

Hudson Energy Co., Inc., 811 S.W.2d 552, 555 (Tex. 1991); Gore Design Completions, Ltd.



                                             5
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 6 of 22 PageID #: 219



v. Hartford Fire Ins. Co., 538 F.3d 365, 371 (5th Cir. 2008). The reason for this rule is if

there is any uncertainty regarding the language of the policy, this uncertainty should not

redound to the benefit of the insurer who wrote it, and is justified by the special relationship

between insurers and their insured. RSUI Indem., 466 S.W.3d at 118-19; Balandran, 972

S.W.2d at 741 n.1.

B.     Interpretation of Exclusions from Coverage

       Questions about the meaning of insurance policies and the scope of coverage usually

arise when the policy provides some coverage, but also contains an exclusion from coverage

that narrows the scope of coverage available. The general rule holds in this case: in

determining whether there is coverage, the Court will have to interpret and apply the various

exclusions from coverage which the Plaintiff claims allow it to deny coverage.

       If an insurer wishes to exclude a particular peril from coverage, it must do so in clear

and unambiguous language, State Farm Fire & Cas. Co. v. Reed, 873 S.W.2d 698, 699 (Tex.

1993); Assicurazioni Generali, S.p.A. v. Ranger Ins. Co., 64 F.3d 979, 983 (5th Cir. 1995),

which in turn means that when the case involves an exception or limitation to insurer’s

liability under a policy, a more stringent construction against the insurer is supposed required,

Barnett v. Aetna Life Ins. Co., 723 S.W.2d 663, 666 (Tex. 1987); Lawyers Title Ins. Co. v.

Doubletree Partners, L.P., 739 F.3d 848, 859 (5th Cir. 2014), because exceptions from

liability are disfavored and are strictly construed against the insurer. State Farm Lloyds v.

Marchetti, 962 S.W.2d 58, 61 (Tex. App. — Houston [1st Dist.] 1997, pet. denied); Howard



                                               6
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 7 of 22 PageID #: 220



v. INA County Mut. Ins. Co., 933 S.W.2d 212, 219 (Tex. App. — Dallas 1996, writ denied);

Gore Design Completions, 538 F.3d at 371; Davis-Ruiz Corp. v. Mid-Continent Cas. Co.,

281 Fed.Appx. 267, 270 (5th Cir. June 2, 2008). When the policy in question purports to

exclude something from coverage, the general rule is if the scope of this exclusion is subject

to two reasonable interpretations, courts are supposed to interpret the exclusion narrowly and

in favor of coverage, i.e., against the insurer and in favor of the insured, Utica Nat’l Ins. Co.

of Tex. v. American Indem. Co., 141 S.W.3d 198, 202 (Tex. 2004); Progressive County Mut.

Ins. Co. v. Sink, 107 S.W.3d 547, 551 (Tex. 2003), and (again) to do so even if the

interpretation offered by the insurer is the more reasonable one. National Union Fire Ins.

Co. v. Hudson Energy Co., 811 S.W.2d 552, 555 (Tex. 1991); Farmers Ins. Exch. v. Neal,

120 S.W.3d 493, 497 (Tex. App. — Texarkana 2003, no pet.).

C.     Exclusions the Plaintiff Asserts Preclude Coverage

       Taking the exclusions the Plaintiff asserts precludes it from having to defend or

indemnify ETOPSI in the order they are presented in its Complaint, a review of governing

law shows that none of them apply.

       1.      Exclusion for Professional Liability

       The first exclusion on which the Plaintiff relies to deny the coverage its insured has

paid for is an exclusion for “professional liability, malpractice, errors, or omissions or acts

of any type ...” The Plaintiff’s claim this exclusion applies fails for two reasons: (1) it proves

too much, and, if accepted would preclude any coverage under the policy, ever; and (2) even



                                                7
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 8 of 22 PageID #: 221



if it could apply, the law governing such exclusions makes clear they only apply when the

alleged professional actions are the but-for cause of the loss, which is not the case here.

       The Court should begin with the Plaintiff’s own description of the policy it was

issued, and what its insured was doing: “Engineers or Architects - consulting - not engaged

in actual construction.” Exhibit B. The Plaintiff then claims that ETOPSI’s work is

professional in nature, and so not covered under the policy it issued. Doc. 1, ¶¶ 18, 21-24.

The Court ought to reject such a construction, because accepting it would mean the Plaintiff

issued, and ETOPSI paid premiums for, a policy that does not cover anything ETOPSI does.

Such an interpretation, resulting in an exclusion that would exclude all, or nearly all,

coverage, must be rejected because it renders the policy illusory, Evanston Ins. Co. v.

ATOFINA Petrochemicals, Inc., 256 S.W.3d 660, 668 n. 27 (Tex. 2008); ATOFINA

Petrochemicals, Inc. v. Continental Cas. Co., 185 S.W.3d 440, 444-45 (Tex. 2005), a general

rule that has been specifically applied in cases involving similar professional liability

exclusions. See, e.g., Gore Design Completions, 538 F.3d at 372-73; see also St. Paul Ins.

Co. v. Texas Dep’t of Transp., 999 S.W.3d 881, 886-87 (Tex. App. — Austin 1999, pet.

denied) (rejecting proposed construction of professional services exclusion that would negate

any coverage under express “additional insured” clause).

       However, even if the Plaintiff’s argument did not require the Court to find there would

never be any coverage for the work ETOPSI did, it should be rejected because the narrow

interpretation of such exclusions that applies under Texas law shows it does not apply here.



                                              8
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 9 of 22 PageID #: 222



Under Texas law, a professional liability exclusion applies only if the loss complained of was

the product of the breach of some professional standard, not some negligence in connection

with physical performance of some task or other acts of negligence. Utica Nat’l Ins. Co. of

Tex. v. American Indem. Co., 141 S.W.3d 198, 201-02 (Tex. 2004). In fact, in order for a

professional liability exclusion to preclude coverage, the loss must have been the but-for

product of a professional breach. Utica Nat’l Ins., 141 S.W.3d at 203; Hartford Cas. Ins. Co.

v. DP Eng’g, L.L.C., 827 F.3d 423, 427 (5th Cir. 2016). Therefore, when the loss was even

the product of mixed causes, professional and non-professional, the exclusion does not apply.

National Cas. Co. v. Western World Ins. Co., 669 F.3d 608, 615 (5th Cir. 2012); Essex Ins.

Co. v. McFaddin, 6:09-cv-193, 2010 W L 2246293 at * 6-7 (E.D. Tex. June 3, 2010).

       Just such a mixture of performance exists here. Even if the Court assumes ETOPSI

had to use professional skill to design the well, the complaint is not that the well was

improperly designed, but that it was not drilled deep enough. Exhibit A. Knowing how far

down the hole to drill before installing the casing is not a matter of the exercise of

professional judgment, it is a matter of basic math. McBride’s complaint is not the ETOPSI

did not know it needed to drill the well down into the Woodbine strata, or that it designed a

well that could not do what it was supposed to do, but rather that ETOPSI did not get there,

stopping too soon. In a case closely on point, the court held that where claims were based on

an alleged failure to prepare drilling plans properly, but also on the negligent drilling,

constructing and operation of the drill, a professional liability exception did not apply.



                                              9
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 10 of 22 PageID #: 223



Willbros RPI, Inc. v. Continental Cas. Co., 601 F.3d 306, 311-12 (5th Cir. 2010). Under

these similar circumstances, where the negligence complained of was based on the failure

to drill deep enough, these physical acts and omissions are the basis of the claim, and so the

professional liability exclusion does not apply.

       2.     Exclusion for Damage to Real Property

       Next, the Plaintiff contends it is not required to cover any loss caused by ETOPSI

because the loss is to “that particular part of real property on which [ETOPSI or its

contractors were] working directly or indirectly on,” if the damage arise out of these

operations. Doc. 1, ¶¶ 17, 25-28. Again, this exclusion does not apply under the facts.

       In order for this section to apply, the claim must: (1) be based exclusively on damage

caused to something on which ETOPSI was working, Scottsdale Ins. Co. v. Mid-Continent

Cas. Co., A-17-CV-191-LY, 2018 WL 5733179 at * 6-7 (W.D. Tex. July 5, 2018); and (2)

the damage is the direct result of the insured’s current operations on the real property. Dallas

Nat’l Ins. Co. v. Calitex Corp., 458 S.W.3d 210, 224 (Tex. App. — Dallas 2015, no pet.); CU

Lloyd’s of Tex. v. Main St. Homes, Inc., 79 S.W.3d 687, 696 (Tex. App. — Austin 2002, no

pet.); Mid-Continent Cas. Co. v. JHP Dev., Inc., 557 F.3d 207, 213 (5th Cir. 2009).

       This exclusion does not apply, because the damages claimed are not the direct result

of ETOPSI’s current operations. An example of such a case is where a contractor who was

hired to turn off gas lines destroyed a number of concrete pads excavating the gas lines; the

destruction to the pads was seen as being the direct result of the contractor’s excavating



                                              10
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 11 of 22 PageID #: 224



operations. Admiral Ins. Co. v. Little Big Inch Pipeline Co., Inc., 523 F.Supp.2d 524, 541

(W.D. Tex. 2007). In contrast, the damages here are not wholly attributable to what ETOPSI

did, but rather to what it did not do — it stopped digging too soon, resulting in a well that is

too shallow to use. Damages cannot be a direct result of an insured’s actions when the

complaint is the insured did not act.

       In addition the exclusion does not apply, because the “particular part” language

recognizes that coverage must be determined with respect to the different aspects of the work

being done, and so even if damage is caused as the contemporaneous result of the insured’s

negligence, it must still be damage to the “particular part” of the project the insured was

working on. Mid-Continent Cas. Co. v. Krolczyk, 408 S.W.3d 896, 903-04 (Tex. App. —

Houston [1st Dist.] 2013, pet. denied) (claim that road cracked because contractor had

improperly laid the base was not precluded by this exclusion, where allegations were that

damage was to road surface, and no claim was made that road surface was constructed

negligently). This means that questions of coverage must be determined with respect to each

thing that was damaged. Mid-United Contractors, Inc. v. Provident Lloyds Ins. Co., 754

S.W.2d 824, 828 (Tex. App. — Fort Worth 1988, writ denied) (distinguishing between

coverage for damage caused to brick panels, steel reinforcing rods behind panels and

supporting brick). Here, the work done by ETOPSI consisted of a number of different

particular parts: the design of the well, the overseeing of the work being done by those it

hired, the actual digging of the well bore, the cementing in of the well bore after it was dug,



                                              11
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 12 of 22 PageID #: 225



etc. Just like the road in Krolczyk, each of these different aspects are different parts of the

work, for which coverage may or may not exist, and so the exclusion does not apply to any

damages sought on portions of the project on which ETOPSI did not work, or where the

damages are not a contemporaneous result of the work that it did. ETOPSI was not the

driller, they told the driller to stop too soon or to set the pipe too high.

       3.      Existence of “Property Damage” After an “Occurrence”

       The Plaintiff’s third argument is its most broad — that, without regard to any

exclusions, there is no coverage under the policy, because there is no “property damage” that

was caused by an “occurrence” that would be covered under the policy. Doc. 1, ¶¶ 29-33.

According to the Plaintiff, McBride seeks “economic damages,” and economic damages are

not property damages, Id., ¶ 31, and there has been no “occurrence,” within the meaning of

the policy. This claim is also not correct.

       First, it is not clear what the Plaintiff thinks “economic damages” are, or why the fact

damages are “economic” precludes coverage. Under the policy, “property damage” is defined

to mean “[p]hysical injury to tangible property,” and to include “all resulting loss of use of

that property.” Exhibit B. Neither McBride’s underlying lawsuit nor the policy makes any

mention of “economic damages,” and Texas law’s definition of economic damages makes

clear they compensate for actual pecuniary losses, as distinguished from what the law defines

as non-economic damages that have no objective measure (things like pain and suffering,

disfigurement, etc.) and exemplary damages. Toyota M otor Co. v. Cook, 581 S.W.3d 278,



                                               12
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 13 of 22 PageID #: 226



289 (Tex. App. — Beaumont 2019, no pet.); Critical Path Resources, Inc. v. Cuevas, 561

S.W.3d 523, 561 (Tex. App. — Houston [14th Dist.] 2018), supp., 582 S.W.3d 348 (Tex.

App. — Houston [14th Dist.] 2018, pet. filed). Although at times losses that do not qualify

as property damage have been described as “economic,” see, e.g., National Union Fire Ins.

Co. of Pittsburgh, Pa. v. Puget Plastics Corp., 649 F.Supp.2d 613, 646-47 (S.D. Tex. 2009),

aff’d, 454 Fed.Appx. 291 (5th Cir. Nov. 28, 2011) (rejecting insurer’s argument that damages

were not property damages, and so economic loss suffered by victim was not covered by

policy), nothing precludes a “[p]hysical injury to tangible property,” and any resulting loss

of use (which is covered by the Plaintiff’s policy) from also being economic damages under

this definition, and so nothing precludes these damages (even if the Court assumes they are

“economic damages,” as the Plaintiff claims), from being covered under the policy.

       The damages McBride seeks to recover are also the result of an “occurrence,” defined

by the policy as “an accident, including continuous or repeated exposure to substantially the

same general harmful conditions.” Exhibit B. As the use of the term “accident” indicates, an

occurrence is an event that is not the product of a deliberate decision by the insured to act a

particular way, while an act done intentionally does not qualify. Huffhines v. State Farm

Lloyds, 167 S.W.3d 493, 497-98 (Tex. App. — Houston [14th Dist.] 2005, no pet.);

Bituminous Cas. Corp. v. Kenworthy Oil Co., 912 F.Supp. 238, 241 (W.D. Tex.), aff’d, 105

F.3d 656 (5th Cir. 1996). In fact, it is against Texas public policy to cover with insurance an

act done intentionally, to prevent wrongdoers from benefitting from their wrong. Decorative



                                              13
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 14 of 22 PageID #: 227



Ctr. of Houston v. Employers Cas. Co., 833 S.W.2d 257, 260 (Tex. App. — Corpus Christi

1992, writ denied).

       Here, McBride does not assert, and does not believe, that ETOPSI acted intentionally

in stopping drilling operations before the well reached the property depth. In fact, it has plead

the opposite — that ETOPSI’s actions were negligent, Exhibit B, negligence being the

opposite of intentional, and the equivalent of an accident. Trinity Universal Ins. Co. v.

Employers Mut. Cas. Co., 592 F.3d 687, 692-93 (5th Cir. 2010); Scottsdale Ins. Co. v.

Sessions, 331 F.Supp.2d 479, 485-86 (N.D. Tex. 2003), aff’d, 108 Fed.Appx. 909 (5th Cir.

Sept. 9, 2004). If the injury ETOPSI caused in this case was not done intentionally, it is an

“occurrence” under the policy, which should therefore cover the loss.

       4.     Exclusion for Pollution

       The next exclusion that Plaintiff argues that means ETOPSI is not covered for any

negligence it may commit is the pollution exclusion. Doc 1, ¶¶ 19, 34-37. In relevant part,

this exclusion would deny coverage for loss “arising out of the actual, alleged or threatened

discharge, dispersal, seepage, migration, release or escape of ‘pollutants’,” so long as the

escape of the pollutants was from a site “owned or occupied by, or rented or loaned to, any

insured.” Exhibit B. This exclusion does not apply under the facts, again for several reasons.

       First, while ETOPSI was certainly present at the drilling site, the drilling site was not,

therefore, “occupied” by it in a way that falls under the exclusion. In order for a site is

“occupied” by an insured, the insured must do more than “take up space” — his mere



                                               14
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 15 of 22 PageID #: 228



presence somewhere is insufficient. Kelley-Coppedge, Inc. v. Highlands Ins. Co., 980 S.W.2d

462, 465 (Tex. 1998). Rather, in the context of a pollution exclusion, property is “occupied”

when it is held or kept for use by the insured. Kelley-Coppedge, 980 S.W.2d at 467; Liberty

Mut. Fire Ins. Co. v. Lexington Ins. Co., 446 S.W.3d 835, 841-44 (Tex. App. — San Antonio

2014, no pet.) (“occupancy” does not occur when insured is “merely conducting operations

on the property for the benefit of the owner”). That is not what happened here — the petition

makes clear the lease on which the well was being drilled was M cBride’s, and that ETOPSI’s

involvement with the work was solely as a contractor, conducting operations for McBride’s

benefit. Exhibit A. As such, ETOPSI did not occupy the property.

       Nor was there any release, discharge or dispersal of any pollution, as required by the

policy for the exclusion to apply. Even if the Court assumes that well drilling fluids can be

a pollutant, they are not a pollutant when they are where they are supposed to be, doing what

they are supposed to do, i.e., down the well bore of a mineral well that is being drilled.

McBride suspects Texas well drillers and operators were be very surprised to learn that the

proper use of drilling fluids qualifies as “pollution,” or that putting these fluids down a well

bore qualifies as their discharge, in a way that invalidated their insurance coverage. Of

course, the law is different: where the claim involves chemicals or the like that might

otherwise qualify as pollutants, but these chemicals are where they are supposed to be, a

pollution exclusion does not apply because the has not been an actual or threatened

“discharge, dispersal, seepage, migration, release or escape.” Burlington Ins. Co. v. JC



                                              15
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 16 of 22 PageID #: 229



Instride, Inc., 30 F.Supp.3d 587, 596 (S.D. Tex. 2014); see also Zaiontz v. Trinity Universal

Ins. Co., 87 S.W.3d 565, 573 (Tex. App. — San Antonio 2002, pet. denied) (holding that a

pollutant has been dispersed when it has been broken up or scattered about).

       Finally, for the pollution exclusion to apply, the injury complained of has to have been

caused by the pollution, and the exclusion does not preclude coverage for other kinds of

damage. Federal Ins. Co. v. Northfield Ins. Co., 837 F.3d 548, 553-54 (5th Cir. 2016)

(pollution exclusion would not preclude coverage for environmental damage, such as soil

erosion). Here, M cBride’s primary complaint is that the well was not drilled to the proper

depth, and cannot be fixed. Exhibit A. In fact, the only mention of the drilling fluids is that

they were injected into the wellbore, and that they “reached the area near the geologic

formation desired,” Id., i.e., the well was not deep enough. Nothing in this claim implicates

the pollution exclusion from the Plaintiff’s policy.

       5.     Other Claimed Exclusions

       Finally, the Plaintiff seeks declarations regarding a number of separate exclusions it

claims applies, but which it does not think enough of to enumerate as separate claims. Doc

1, ¶¶ 38-46. McBride will address each of these in turn, briefly.

              —       Exclusion for “Contractual Liability”

       The Plaintiff’s policy contains an exclusion for liability that exists “by reason of the

assumption of liability in a contract.” Doc. 1, ¶ 17. This exclusion, in turn, does not apply if

ETOPSI would be liable “in the absence of the contract or agreement.” Id. Although the lack



                                              16
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 17 of 22 PageID #: 230



of any explanation means the Court and McBride are left to guess, the Plaintiff apparently

believes that because there was a contract between ETOPSI and McBride for the drilling of

a well, that coverage is excluded. This is not the case.

       This section simply does not apply, the exclusion the Plaintiff cites applies only when

the insured contracts to assume liability for the conduct of a third party (such as an indemnity

or hold harmless agreement, Ingalls Shipbuilding v. Federal Ins. Co., 410 F.3d 214, 222 (5th

Cir. 2005)), not when it is sought to be made liable for its own conduct. Federated Mut. Ins.

Co. v. Grapevine Excavation, Inc., 197 F.3d 720, 726-27 (5th Cir. 1999); E&R Rubalcava

Constr., Inc. v. Burlington Ins. Co., 148 F.Supp.2d 746, 750 (N.D. Tex. 2001). However,

even if this were not the case, the fact ETOPSI has been sued for, and can be liable in,

negligence means this section would not apply, the insured being liable for some reason other

than its contract with McBride. Gehan Homes, Ltd. v. Employers Mut. Cas. Co., 146 S.W.3d

833, 844-45 (Tex. App. — Dallas 2004, pet. denied); Aetna Cas. & Sur. Co. v. Metropolitan

Baptist Church, 967 F.Supp. 217, 221 (S.D. Tex. 1996); see also Insurance Co. of N. Am. v.

McCarthy Bros. Co., 123 F.Supp.2d 373, 377-78 (S.D. Tex. 2000) (fact insured settled

negligence claim did not implicate exclusion for contractual liability). This exclusion does

not apply and, even if it did, the exception to the exclusion means coverage is reimposed.

              —       Exclusion for Property Loaned to Insured

       The policy does not cover damage to property that has been “loaned” to the insured.

Doc 1, ¶ 17. This exclusion is so obscure McBride was unable to find any Texas authority



                                              17
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 18 of 22 PageID #: 231



discussing it. However, given the term “loaned” its ordinary meaning, there is nothing to

suggest this case involves loaned property, or that the well was (or even conceptually could

have been) “loaned” to ETOPSI, or to anyone else.

               —      Exclusion for Personal Property Controlled by the Insured

       The policy also does not cover losses to personal property in the case, custody or

control of the insured. Id. What qualifies as personal property is defined by exclusion: “real

property” means land, San Antonio Area Fnd. v. Lang, 35 S.W.3d 636, 640 (Tex. 2000); City

of San Antonio v. Parra, 185 S.W.3d 61, 63 (Tex. App. — San Antonio 2005, no pet.), and

real property is distinguished from “personal property,” defined as anything that is not real

property. Lang, 35 S.W.3d at 640; Erwin v. Steele, 228 S.W.2d 882, (Tex. Civ. App. —

Dallas 1950, writ ref’d n.r.e.). As is the case with borrowed property, nothing in McBride’s

petition mentions, or seeks recovery for, damage to, any personalty controlled by ETOPSI.

               —      Exclusion for Work that Requires Repair

       The Plaintiff next cites a provision excluding coverage for damage to property that

“must be restored, repaired or replaced because ‘your work’ was incorrectly performed on

it.” Doc. 1, ¶ 42. In citing this exclusion, the Plaintiff ignores the exception to this exclusion,

called the “products-completed operations hazard” (sometimes referred to as “PCOS”),

which allows (in relevant part) coverage for damages that occur away from the insured’s

premises, when the whole of the work being done by the insured has not yet been completed.

Exhibit B.



                                                18
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 19 of 22 PageID #: 232



       This omission may have been intentional, as it is clear that work that has not been

finished by the insured cannot be excluded from coverage under this provision. Houston

Bldg. Svc., Inc. v. American Gen. Fire & Cas. Co., 799 S.W.2d 308, 310 (Tex. App. —

Houston [1st Dist.] 1990, writ denied); Mid-Continent Cas. Co. v. JHP Dev., Inc.,

A.SA04CA-192-XR, 2005 WL 1123759 at * 5 (W.D. Tex. Apr. 21, 2005), aff’d, 557 F.3d

207 (5th Cir. 2009). As set forth above, ETOPSI was not working on its property, but rather

on McBride’s mineral lease, and McBride’s fundamental complaint is that ETOPSI did not

complete the work, that it did not drill deep enough. Under the facts, this exclusion cannot

apply, as a matter of law.

              —      Exclusion for Damages to “Your Product”

       An analysis similar to that used for the personal property exclusion applies to the

exclusion for damage caused to “your product,” defined to mean the “goods or products,

other than real property” the insured made or sold. Doc 1, ¶ 17. This exclusion applies when

the insured sells something, not when it provides services or does work on property

qualifying as real property. Building Specialties, Inc. v. Liberty Mut. Fire Ins. Co., 712

F.Supp.2d 628, 646-47 (S.D. Tex. 2010) (exclusion applied to sale of insulation for HVAC

system). Again, this is not a case where ETOPSI sold anything other than its (supposed)

supervision on the work done to drill a well. The case does not involve any “product,” within

the meaning of this exclusion, which does not apply.




                                             19
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 20 of 22 PageID #: 233



              —      Exclusion for Damages to “Your Work”

       The next exclusion the Plaintiff tries to rely on excludes coverage for property damage

caused by “your work,” generally defined to mean work done by the insured. Doc. 1, ¶ 44.

The purpose of this provision is to prevent CGL policies from becoming a general

performance bond for the work done by the insured. Wilshire Ins. Co. v. RJT Constr., LLC,

581 F.3d 222, 226 (5th Cir. 2009).

       However, this exclusion does not apply to damages caused to things other than the

actual work done by the insured. Krolczyk, 408 S.W.3d at 902. Nor does this provision, by

its terms, apply to work done for ETOPSI, “by a subcontractor.” Exhibit A. Here, the “work”

done was the drilling of a well, but this does not qualify as “your work” for ETOPSI, because

the actual drilling, on which the suit was based, was done by a contractor hired by ETOPSI.

If ETOPSI had drilled the well this argument might have more merit, but, because it did not,

the exclusion does not apply according to its terms.

              —      Exclusion for Property Impaired by Insured’s Work

       At long last we come to the final exclusion the Plaintiff claims applies, which

excludes coverage for damage “impaired property” arising out of inadequate or defective

performance of “your product” or “your work.” Doc. 1, ¶ 45.

       As set forth above, ETOPSI had no “product.” The “work” complained of was done

by another, albeit under ETOPSI’s supervision. As such, there is neither “product” nor

“work” that can be incorporated into anything, and therefore there can be no “impaired



                                             20
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 21 of 22 PageID #: 234



property,” under the definition used in the Plaintiff’s policy. Exhibit B. Alternatively, if the

project involved damage to ETOPSI’s work, then the well itself cannot qualify as “impaired

property,” and so the exception would not apply in that case, either. In re ML & Assoc., Inc.,

302 SB.R. 857, 861 (Bankr. N.D. Tex. 2003). Finally, even if none of these things were true,

this exception does not apply by its terms if the damage arises out of a sudden and accidental

physical injury, which happened here, where the claim is ETOPSI negligently failed to

complete the well to the proper depth, the cause of the claim.

       WHEREFORE, PREMISES CONSIDERED, McBride prays the Court enter a

summary judgment in its favor and against the Plaintiff on the issue of coverage, and find the

exclusions relied on by the Plaintiff do not apply.

       In the alternative, McBride prays the Court prays the Court enter summary judgment

in its favor and against the Plaintiff, finding that any of the exclusions the Court finds

inapplicable do not preclude coverage, if not on all such exclusions.




                                              21
Case 6:19-cv-00413-JCB Document 35 Filed 05/18/20 Page 22 of 22 PageID #: 235



       McBride for such other and further relief, general or special, in law or in equity, to

which it may prove themselves to be justly entitled.

                                                  Respectfully submitted,

                                                  ADKISON LAW FIRM
                                                  300 West Main
                                                  Henderson, Texas 75652
                                                  Telephone: (903) 657-8545
                                                  Telecopier: (903) 657-6108
                                                  nancy@adkisonlawfirm.com




                                                  By: /s/ Ron Adkison
                                                     Ron Adkison
                                                     State Bar No. 00921090

                                                  Attorney for McBride

                                  Certificate of Service

        I hereby certify that a true and correct copy of the foregoing M otion for Summary
Judgment has been served on all counsel of record through the Court’s CM/ECF system on
this, the 18th day of May, 2020.




                                                         /s/ Ron Adkison
                                                         Ron Adkison




                                             22
